

117 HR 5204 IH: Safe Travel Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5204IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require certain passengers, employees, contractors, and subcontractors of Amtrak and air carriers to provide proof of vaccination against COVID–19 or a negative test for COVID–19 for certain transportation or employment, and for other purposes.1.Short titleThis Act may be cited as the Safe Travel Act.2.Requirements for air carriers and airports(a)In generalThe Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall take such actions as are necessary to require all airports and air carriers operating in air transportation in the United States to require any patron of such airport or passenger of such air carrier to—(1)provide proof of vaccination against COVID–19; or(2)produce a negative test for COVID–19 within 72 hours before entering the airport or flying in air transportation on such air carrier.(b)Requirement for employees and contractorsAll airports and air carriers operating in air transportation in the United States shall require all employees or contractors of such airport or air carrier to—(1)provide proof of vaccination against COVID–19; or(2)produce at least once per week a negative test for COVID–19.(c)Testing policyAll airports and air carriers covered under subsection (b) shall develop a testing policy to comply with subsection (b)(2). 3.Requirements for Amtrak(a)In generalAmtrak shall require all passengers of any train operated by Amtrak to—(1)provide proof of vaccination against COVID–19; or(2)produce a negative test for COVID–19 within 72 hours before riding in interstate transportation on any Amtrak operated train.(b)Requirement for Amtrak employees and contractorsAny employee of Amtrak or any contractor or subcontractor of Amtrak shall be required to—(1)provide proof of vaccination against COVID–19; or(2)produce at least once per week a negative test for COVID–19.(c)Testing policyAmtrak shall develop a testing policy to comply with subsection (b)(2). 